Case 1:19-mj-03990-JFR Document 2 Filed i1oshg, eget sag ED COURT

ALBUQUERQUE, NEW MEXICO

 

AO 91 (Rev. 11/11) Criminal Complaint uO Q s 2040
UNITED STATES DISTRICT COURT
for the MITCHELL R, ELFERS
CLERK

District of New Mexico

 

 

United States of America ) .
. O)
Rodymar LELIS ) Case No. WA
Year of Birth: 1989
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of September 7, 2019 inthe county of _ __ Bernalillo in the
District of New Mexico __ , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 2252A(a)(5)(B) Possession and/or Access with Intent to View Child Pornography.

This criminal complaint is based on these facts:

@ Continued on the attached sheet.

 

Complainant's signature

coehar, Mak. Seder, YS Sa

“Printed name and title

Sworn to before me and signed in my presence.

Date: Nov. b, 2014 Hak [ untewny

Judge's signature

City and state: A \nvavere ve , NM a F, [Lobbenhsasec, USMe

Printed name and title

 
Case 1:19-mj-03990-JFR Document 2 Filed 11/06/19 Page 2 of 9

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT FOR
RODYMAR LELIS

I, Zachary Mark Souder, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND BACKGROUND OF THE AFFIANT

1. I make this affidavit in support of the arrest of Rodymar Lelis (year of birth 1989,
Student and Exchange Visitor Information System (SEVIS) ID #N0030920969) (hereafter
LELIS), for violation of 18 U.S.C. § 2252A(a)(5)(B), which makes it a federal crime for any
person to knowingly possess or access with the intent to view any visual depiction of a minor
engaging in sexually explicit conduct through the use of any means or facility affecting interstate
or foreign commerce.

2. I] have been a Special Agent of the U.S. Department of Homeland Security,
Homeland Security Investigations (“HSI”) since September 2018 and am currently assigned to
the Albuquerque, New Mexico office. While employed by HSI, I have assisted with cases
regarding criminal investigations for violations of federal laws including, but not limited to, high
technology or cybercrime, child exploitation, and child pornography. I have gained experience
through completing the Criminal Investigator Training Program and HSI Special Agent Training
at the Federal Law Enforcement Training Center located in Glynco, Georgia, and through
everyday work relating to conducting these types of investigations. I have received training in
the area of child pornography and child exploitation, and have observed and reviewed examples
of child pornography (as defined in 18 U.S.C. § 2256) in various forms of media including
computer media. Moreover, I am a federal law enforcement officer who is engaged in enforcing
criminal laws, including 18 U.S.C. § 2252A, and I am authorized by law to request a search
warrant. Prior to my employment with HSI I received a Graduate Certificate in Digital Forensics

from American Military University in 2017, a Master of Science in Public Administration of

1
Case 1:19-mj-03990-JFR Document 2 Filed 11/06/19 Page 3 of 9

Criminal Justice degree from Trine University in 2012, and a Bachelor of Arts in Economics
from Hillsdale College in 2010.

3. The statements contained in this affidavit are based upon my investigation,
training and experience, as wells as information provided by other law enforcement officers or
from other reliable sources. Because this affidavit is being submitted for the limited purpose of
securing a criminal complaint and I have not included each and every fact known to me
concerning this investigation. I have set forth only the facts which I believe are necessary to
establish probable cause to support a criminal complaint against LELIS, for a violation of 18

U.S.C. § 2252A(a)(5)(B).

FACTS AND CIRCUMSTANCES ESTABLISHING PROBABLE CAUSE

4, The National Center for Missing and Exploited Children (““NCMEC”) is an
organization that, among other things, tracks missing and exploited children, and serves as a
repository for information about child pornography. Companies that suspect child pornography
has been stored or transmitted on their systems can report that information to NCMEC ina
CyberTipline Report.

5. On 09/09/2019, the internet service provider Facebook (“ISP”), submitted
CyberTipline Report 54944315 to NCMEC. The incident type was: Child Pornography
(possession, manufacture, and distribution), and the incident time was listed as 09/23/2018,
13:45:39 UTC.

6. The ISP reported the following additional information regarding the account user:

a. Name: Rod Lagdameo;

b. Date of Birth: 12/13/1991;

 
Case 1:19-mj-03990-JFR Document 2 Filed 11/06/19 Page 4 of 9

c. Email Addresses: ramedn_style@yahoo.com (Verified) and
rql11890@qisoa.com (Verified);
d. Screen/User Name: dorypalmalandicho;
e. ESP User ID: 100000095865848;
f. Profile URL: https://www.facebook.com/dorypalmalandicho;
g. IP Address: 63.225.9.50 (Login) 09/07/2019 07:37:30; and
7. The ISP uploaded six files in connection with the report. The ISP reviewed one of
the files and classified it as “B1”, which is indicative of a pubescent minor engaged in a sex act!.
Following the ISP’s review, NCMEC also reviewed this file, which is more fully described as:
a. Filename:
SugzoioppoOsg8ww16847568_208788819597347_ 9150988459094048768_n.
mp4
b. Hash Value (MDS): 2cac2bd7cae9c572eac97dc85df75dfl
I also viewed the file and observed that it was a color video, approximately 2 minutes and 52
seconds in length. The video depicted two clothed, apparent minor boys. Their pants appear
lowered and one of the minor boys is forcefully thrusting his genitals into the anal area of the
other minor boy, who appears distressed. While there is no visible nudity, the video depicts a
simulated sexual act within the definition of sexually explicit conduct. Based on my training and
experience, I estimate the ages of the minor boys in this video to be between 10 and 14 years old.
8. The CyberTipline Report indicates that the above described child pornography

was uploaded and sent in Messenger. I know from training and experience that Facebook

 

' The categorization system identifies a “sex act” as “any image of sexually explicit conduct (actual or simulated
sexual intercourse including genital-genital, oral-genital, anal-genital, or oral-anal whether between person of the
same or opposite sex), bestiality, masturbation, sadistic or masochistic abuse, degradation, or any such depiction that
lacks serious literary, artistic, political, or scientific value.”

3

 
Case 1:19-mj-03990-JFR Document 2 Filed 11/06/19 Page 5of 9

Messenger is a chat feature that allows users to send and receive instant messages, including file
attachments.

9. The remaining five files in Report 54944315 were not reviewed by the ISP,
NCMEC, or myself, but were flagged by the ISP due to being sent immediately before or after
the confirmed child pornography.

10. On November 1, 2019, I obtained a search warrant to view the remaining images
from CyberTipline Report 54944315.

11. After obtaining the search warrant, on November |, 2019, I viewed the files as
authorized. The additional files from CyberTipline Report 54944315 are described as follows:

a. Filename:
77brce316qgeww00ko036602197_140188840193193_9076011245072547840_n.mp4

i) Hash Value (MDS): 0f07acb675a3596599d898cde36be7d5

ii) I viewed the file and observed that it was a color video, approximately | minutes and

3 seconds in length. The video depicts an approximately 10-13 year old boy standing
completely naked in front of a mirror and masturbating. The boy later moves the
video recording device and focuses the video on the genital region while continuing
to masturbate.

The remaining four (4) files did not contain child pornography.

12. The information provided by Facebook in CyberTipline Report 54944315
included IP addresses associated with access to the pertinent Facebook user account.
Specifically, IP address 63.225.9.50 was used by user “dorypalmalandicho” on September 7,
2019, to log into the account that was flagged on September 23, 2018, as sharing child

exploitation imagery. Records checks using the American Registry for Internet Numbers (ARIN)
 

Case 1:19-mj-03990-JFR Document 2 Filed 11/06/19 Page 6 of 9

on IP address 63.225.9.50 determined it was assigned to “GUEST HOUSE INN, 2601
MULBERRY ST SE, ALBUQUERQUE, NM 87106.” The “GUEST HOUSE INN” at that
address is the Baymont by Wyndham Albuquerque Airport Hotel.

13. Open source findings from reviewing the Facebook profile of dorypalmalandicho
indicated that the user was likely a national of the Philippines who had traveled to the
Albuquerque, New Mexico area in September of 2019. HSI law enforcement personnel in
Manila, Philippines, determined that Facebook user “dorypalmalandicho” was likely Rodymar
Pedrano LELIS with date of birth December 13, 1989, a citizen and national of the Philippines
who entered the United States on a J-1 non-immigrant visa, currently living in the Espafiola,
New Mexico area.

14. Lissued a summons for subscriber information relating to Facebook for username
dorypalmalandicho. Facebook returned the subscriber information for Facebook user
dorypalmalandicho as follows:

a. First Name: Rod;

b. Middle Name: Pengson;

c. Last Name: Lagdameo;

d. Registered Email Addresses: rql11890@qisoa.com, ramedn_style@yahoo.com, and
rodpalmalandicho@facebook.com;

e. Phone numbers: +639994766705 Cell Verified and +639289177001 Cell Verified.

15. I issued a summons for guest information relating to LELIS to the Baymont by
Wyndham Albuquerque Airport Hotel. The hotel returned information regarding LELIS and his

stay at the Baymont hotel, including:

 
Case 1:19-mj-03990-JFR Document 2 Filed 11/06/19 Page 7 of 9

a. A photocopy of the identity document provided by LELIS, a Republic of the Philippines
passport #P3582035A, with name Rodymar Pedrano Lelis and date of birth 12/13/1989;
b. Information that LELIS reserved a room for the night arriving 9/6/2019 and departing
9/7/2019;
c. Arecord that LELIS checked into the room on 9/7/2019 at 1:20 A.M. (UTC-7 Mountain
Time) (The Facebook login triggering the CyberTipline report occurred at 1:37 A.M.
when converted from UTC to UTC-7 with daylight savings time, which was shortly after
LELIS’S arrival to the hotel room);
d. A record that LELIS checked out of the room on 9/7/2019 at 10:01 A.M. (UTC-7
Mountain Time);
e. A record that LELIS registered with email address lelisrod@yahoo.com;
f. The hotel uses a range of IP addresses ranging from 63.225.9.48 - 63.225.9.54, with IP
address 63.225.9.50 being used by the hotel on October 25, 2019, the date of the inquiry.
(This IP address matches the IP address that was used for the Facebook login recorded as
the login for CyberTipline Report 54944315, indicating that the same IP address may
have been in use by the hotel from approximately September 7, to October 25, 2019.)
16. The information provided by the hotel corroborated CyberTipline Report
54944315 indicating that LELIS is the Facebook user accessing the child pornography videos.
LELIS was a registered guest and checked in just before the Facebook login corresponding with
the child pornography videos described in {7 and 11, above. Additionally, the IP address
provided by the hotel matches the IP address captured in the CyberTipline Report.

17. HSI Special Agents (SAs) determined that LELIS lived at 950 E Pueblo St,

Espafiola, New Mexico. On November 4, 2019, I requested and was granted a search warrant to

 
 

Case 1:19-mj-03990-JFR Document 2 Filed 11/06/19 Page 8 of 9

search the residence and the person of LELIS for evidence related to violations of 18 U.S.C. §§
2252 and 2252A.

18. On November 5, 2019, law enforcement officers executed a search warrant at
950 E Pueblo St, Espafiola, New Mexico. During the search, law enforcement officers located a
pink Apple iPhone 7 cell phone model A1779, herein referred to as the “Device.” The Device
was located in the room identified as LELIS’ bedroom on the bedside table. The search warrant
authorized law enforcement to compel biometric access to LELIS’ devices. HSI SAs first asked
LELIS for consent to access the device. LELIS agreed and entered a password pin, which
appeared to correspond to his birthdate.

19. AnHSI Certified Forensic Agent performed an on-scene preview of the Device. I
recognized LELIS in several of the photos on the Device. The Device also contained photos
which are consistent with the profile picture for Facebook account user dorypalmalandicho. The
Device also contained records that Facebook account “dorypalmalandicho” was accessed on the
Device via Facebook Messenger. The Facebook account identifiers include: username
dorypalmalandicho, Facebook ID 100000095865848, and phone +639289177001, all of which
correspond to the CyberTipline Report. The Device also contained records of saved a password
in the Apple Keychain, which saves passwords and other information local to the Device. The
saved information was for Service “AirPort” named “Baymont_Inn_& Suites” with the data
stored as “baymont1.” I know the Wi-Fi network at the Baymont by Wyndham Albuquerque
Airport Hotel uses Wi-Fi Service Set Identifier (SSID) “Baymont_Inn_& Suites” with password
‘“baymont!”. The Device also shows several network connection timestamps on 9/7/2019 from
13:30:19 UTC to 15:32:34 UTC to Wi-Fi SSID “Baymont _Inn_& Suites”, which is the same

timeframe as LELIS’ stay at the Baymont hotel, and the same time as the login triggering the

 
Case 1:19-mj-03990-JFR Document 2 Filed 11/06/19 Page 9 of 9

CyberTipline Report. I know that the network connection history is not a complete record of all
connections by this device or other devices that may have been used. In summary, the forensic
evidence from the Device corroborates the information provided in CyberTipline Report
54944315, as well as the fact that LELIS is Facebook user “dorypalmalandicho.”

20. Trademark labeling on the back of the Device states it was designed in California
and assembled in China. Because the Device was manufactured outside of the District of New
Mexico, I believe the statutory interstate nexus component has been satisfied through “use of any

means or facility of interstate or foreign commerce.”

CONCLUSION
21. Based on the above information, I believe there is probable cause to believe
LELIS committed a violation of 18 U.S.C. § 2252A(a)(5)(B), possession or access with the
intent to view child pornography on or about September 7, 2019, in the District of New Mexico.
22. ‘This affidavit has been reviewed by Assistant United States Attorney Sarah
Mease.

I declare under penalty of perjury that the foregoing is true and correct to the best of my

 

 

knowledge.
————
—Tachaty Mark Souder

Special Agent
Homeland Security Investigations

Subscribed and sworn to before me
this Lb dayof November _, 2019:

rk. Wren

UNITED STATES MAGISTRATE JUDGE
Albuquerque, New Mexico

 

 
